Citation Nr: 9913212	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-51 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1944 to September 
1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for post traumatic stress disorder to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  PTSD is manifested by depression, anxiety and some 
suicidal feelings. 

2.  PTSD is productive of no more than considerable social 
and industrial impairment.

3.  The veteran's service-connected PTSD does not approximate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

PTSD is no more than 50 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 
and Code 9411 (1996, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected post 
traumatic stress disorder (PTSD), disables him to such an 
extent that a higher rating is warranted.  It is the decision 
of the Board that the preponderance of evidence is against 
the claim for an increased rating for PTSD.  

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  In August 1996, the RO granted service 
connection for PTSD.  A March 1997 Supplemental Statement of 
the Case increased the rating to 50 percent disabling.  
Although a rating decision was not prepared, the award was 
authorized.  This error on the part of the RO is harmless in 
this case.  Neither the SOC nor the SSOC are decisions.  The 
use of the SSOC as a decision making document is 
inappropriate.  We also note that the document in question 
did not contain the correct cover letter authorized by the 
Board.  Again, this error is harmless.

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
The Board has continued the issue as entitlement to an 
increased evaluation.  The appellant is not prejudiced by 
this naming of the issue.  The Board has not dismissed any of 
the issues and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue has been phrased.  It also appears that the Court has 
not provided a substitute name for the issue.  In reaching 
the determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

The rating criteria changed during the pendency of the claim.  
[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Prior to November 7, 1996, psychoneurotic disorders, 
including PTSD, were evaluated as follows:
The attitudes of all contacts except the 
most intimate were so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment...........................100
Ability to establish and maintain 
effective or favorable relationships with 
people was severely impaired.  The 
psychoneurotic symptoms of such severity 
and persistence that there was severe 
impairment in the ability to obtain or 
retain employment....................70
Ability to establish or maintain 
effective or favorable relationships with 
people was considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels were so reduced as to result in 
considerable industrial impairment.............50

38 C.F.R. Part 4, Codes 9400-9411 (1996) (effective prior to 
November 7. 1996).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships..................................
............................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50

38 C.F.R. §4.130 (1998).  

Between November 1995 and July 1997 the veteran was seen in a 
VA mental health clinic for complaints of nightmares and 
insomnia.  The December 1995 mental status examination 
revealed a neat, clean, alert, cooperative and anxious 
veteran.  He was not suicidal, not homicidal and was oriented 
times 3.  The veteran's mood was depressed.  His World War II 
memory was good.  The veteran's judgment, reasoning and 
insight were fair.  The diagnosis was PTSD.  

VA compensation and pension examination, dated December 1995, 
revealed that the veteran was a casually groomed individual 
who conversed readily with the examiner.  He was fully 
cooperative and gave no reason to doubt any of the 
information he provided.  The prominent mood was one of some 
anxiety and affect was appropriate to content.  The veteran's 
thought processes and associations were logical and tight, 
and no loosening associations was noted, nor was there any 
confusion.  No gross impairment of memory was observed.  The 
veteran was awake, alert and oriented times 3.  
Hallucinations were not complained of and no delusional 
material was noted.  The veteran's insight was generally 
adequate, as was his judgment.  He reported considerable 
suicidal ideations, but denied any plans or intent.  It was 
the opinion of the examiner that the veteran was competent 
for VA purposes and was not in need of psychiatric 
hospitalization at the time of the examination.  The 
diagnosis was chronic PTSD.  

In January 1996 the veteran was seen in the mental health 
clinic for intrusive thoughts.  The mental status examination 
revealed that he was oriented times three; his memory was 
good; his judgment, reasoning and insight were fair.  The 
examiner noted that the veteran was coherent and mildly 
depressed.  He was not suicidal or homicidal.  The diagnosis 
was PTSD with a Global Assessment of Functioning (GAF) score 
of 65-70.  Global Assessment of Functioning is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richardson v. Brown, 9 Vet. App. 266 (1996).

The veteran was seen in the mental health clinic in April 
1996.  The mental status examination revealed a clean, alert, 
cooperative, coherent but mildly depressed veteran.  He was 
not suicidal, not homicidal and was oriented to time, place 
and person.  The veteran's memory, judgment, reasoning and 
insight were good.  The diagnosis was PTSD.  

Progress notes dated July 1996 showed that the veteran 
experienced poor sleep; depression; and intrusive thoughts.  
He reported that he could not handle crowds or loud noise; he 
had difficulty adjusting to forced retirement; and that he 
worried a lot.  The mental status examination showed that he 
was neat, clean, alert, cooperative and coherent.  The 
veteran was found to be depressed but not suicidal, not 
homicidal, with a lot of intrusive thoughts and nightmares.  
He was oriented times 3.  His memory was adequate and his 
judgment, reasoning and insight were fair.  The diagnosis was 
PTSD.

In October 1996 the veteran reported that his sleep had 
increased from 3 to 6 hours a night.  He informed the 
examiner that his PTSD comes and goes and that he still had 
problems with his retirement.  The mental status examination 
revealed that the veteran was neat, clean, alert, 
cooperative, coherent and oriented times 3.  His memory was 
good but he had intrusive thoughts.  The veteran was not 
found to be suicidal or homicidal.  His judgment, reasoning 
and insight were fair.  The diagnosis was PTSD.  

The veteran reported that he had been in a bad mood; was 
easily upset and even thought of suicide in December 1996.  
He also reported having had bad dreams.  The mental status 
examination showed the veteran to be neat, clean; alert 
cooperative, coherent and oriented times 3.  He was not 
depressed, suicidal or homicidal.  His memory was good and 
his judgment, reasoning and insight were fair.  The diagnosis 
was dysthymic disorder.  

At the February 1997 RO hearing the veteran testified that he 
had been unemployed for two and one half years because of his 
nerves and his inability to cope with people.  He reported 
that he worked alone delivering freight.  The veteran stated 
that he avoided people and did not socialize very much.  
However, he got along pretty good with his family members.  
He testified that he did not go to church or to the VFW club.  
The veteran reported that his wife divorced him because of 
his nervousness and nightmares.  He stated that the 
nightmares woke him up and that he could not sleep for two 
days after a nightmare.  The veteran indicated that he had 
medicine to help him sleep and that he was physically tired 
when it was time to get up for work.  He testified that he 
was living alone; was not capable of taking care of himself; 
experienced disorientation and confusion and was wet with 
sweat after a nightmare.  He stated that he had nightmares 
about three to four times a month and that the disorientation 
and confusion lasted for two to three days.  He did not feel 
that there was much work that he could do.  He could not go 
back to his old job, as a truck driver, because of his 
nerves.  The veteran indicated that he like to fish. 

In March 1997 the veteran reported that his wife left him 
because of his PTSD, and that he had bad dreams and 
nightmares.  The mental status examination revealed that the 
veteran was neat, clean, alert, cooperative, coherent and 
mildly anxious.  The veteran was oriented times 3.  His 
memory, judgment, reasoning and insight were fair.  The 
diagnosis was PTSD.  

The March 1997 VA compensation and pension examination 
revealed that the veteran's memory was good; he was well 
oriented to person, place and time.  The examiner found him 
to be quite alert, without delusions or hallucinations.  No 
schizophrenia trends, depression or anxiety were found.  The 
veteran's insight was superficial and his judgment was good.  
The examiner found some suicidal feelings that started about 
two years ago, but the veteran had made no attempts and no 
homicidal feelings were found.  It was the opinion of the 
examiner that the veteran was competent for VA purposes.  The 
examiner found that the veteran was not in need of 
psychiatric hospitalization at the time of the evaluation.  
The diagnosis was PTSD, chronic delayed.  The GAF score would 
be 50 due to the fact that the veteran was not able to cope 
and could not be around people, and he had anger that he 
could not control.  The examiner opined that retirement made 
his symptomatology worse.  

Progress notes dated July 1997 showed that the veteran 
complained of intrusive thoughts, nightmares, bad dreams and 
an inability to tolerate crowds.  He was unable to discuss 
the war.  The mental status examination showed a fairly neat, 
clean, alert, easily disturbed veteran.  He was not 
depressed, suicidal or homicidal.  However, he was socially 
isolated.  The veteran was oriented times 3 with poor memory 
due to anxiety.  He had intrusive thoughts but his judgment, 
reasoning and insight were fair.  The diagnosis was PTSD.  

In July 1997 the veteran submitted written statement from his 
daughter and sister concerning his mental and physical 
health.  His daughter wrote that he forgot to take his 
medicine, doctor's appointments and that he had terrible 
nightmares.  She indicated that he worried about bills and 
sometimes forgot to pay them.  The veteran's daughter wrote 
that his lack of sleep was taking a toll on his mental and 
physical health.  His sister wrote that he asks his daughter 
for help in paying bills, taking medicine and reminding him 
of doctor's appointments.  The veteran's sister indicated 
that his nightmares caused him a lot of stress and was 
affecting him both mentally and physically.  She wrote that 
he was disturbed that he could not rely on his own judgment 
to do things and was very concerned that he would fail to pay 
bills, take his medicine or attend appointments.  

While the veteran is competent to assert that his service- 
connected psychiatric disability has increased in severity; 
the medical records provide the most probative evidence as to 
the extent of the disability.  The medical reports show the 
medical professionals consistently found the veteran to be 
alert and oriented to time, place and person with a good 
memory; no hallucinations or delusions; good judgment and 
some anxiety.  These medical reports form a preponderance of 
evidence, which demonstrates that the service-connected 
psychiatric disorder approximates no more than a 50 percent 
disability.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
4.7 (1998).  These symptoms do not exceed the current and 
previous rating criteria for a 50 percent rating.  
Consequently, a higher rating may not be assigned.

The December 1995 examination showed that the veteran's 
thought process and associations were logical and tight; no 
confusion was noted.  This establishes that there is an 
absence of symptoms bordering on gross repudiation of 
reality.  At the March 1997 examination the veteran had a GAF 
score of almost 50 which is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Neither examination contained evidence sufficient to warrant 
a higher rating.  There was no evidence of psychoneurotic 
symptoms bordering on gross repudiation of reality with 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  The veteran's own statements establish that 
he is not virtually isolated in the community and no 
professional has established that his is demonstrably 
unemployable due to a psychotic disorder. Although there is 
some isolation, it does not approximate virtual isolation in 
the community.  This is supported by a GAF range from 50 to 
65-70.  38 C.F.R. Part 4, Codes 9400-9411 (1996) (effective 
prior to November 7, 1996).  Similarly, the findings do not 
approximate severe impairment.

Under the new criteria for a 70 percent rating, occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships was required.

At the March 1997 VA examination the examiner indicated that 
the GAF score would be 50 due to the fact that the veteran 
was not able to cope and could not be around people, and that 
he head anger that he could not control.  The examiner also 
opined that retirement made the veteran's symptomatology 
worse.  These factors do not approximate a higher evaluation 
under the old or the new criteria.  Under the old criteria a 
higher evaluation required the ability to establish and 
maintain effective or favorable relationships with people to 
be severely impaired and that psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Under the new 
criteria a higher evaluation requires deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships. The veteran submitted written 
statements from his daughter and his sister, neither of which 
indicated that his ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired or that the veteran's anger was uncontrolled.  In 
fact, by submitting statements from his daughter and sister 
the veteran has shown that his ability to maintain effective 
or favorable relationships was not severely impaired.  

The December 1995, March 1997 and other examinations did not 
show evidence of deficiencies in judgment, thinking, or mood, 
due to such symptoms as: obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances.  Both 
examinations showed some suicidal ideations but no plans, 
intent or attempts were made.  The December 1995 examination 
revealed that the veteran was casually groomed; alert; and 
that he conversed readily with the examiner.  The veteran's 
affect was appropriate to content and his prominent mood was 
one of some anxiety.  No paranoia, ideas of reference, 
obsessions, compulsions or phobias was noted.  The March 1997 
examination found the veteran's insight to be superficial.  
There was no evidence of grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss.  In fact, the examiners have 
repeatedly established that he was oriented.  Although he and 
family members described impairment of memory the examiners 
have established that his memory was good or without gross 
impairment.  The statements and findings of the examiners are 
more probative of the degree of impairment than the 
statements from the veteran and family members as the 
examiners are trained professionals.  The preponderance of 
the evidecnce is against the claim and there is no doubt to 
be resolved.


ORDER

An increased rating for PTSD is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

